Campbell, J.
The evidence on behalf of the wife was to the effect that in November 1967 in an effort to effect a better marriage and family relationshp, she told her husband of a love affair she had had with another man. Following this disclosure, both wife and husband sought marriage counsel, and she sought psychiatric help. The husband left home on 2 December 1967 and has lived separate and apart from the wife since that date. She testified, “My husband had been in love with his business and himself and worked hard.” While she was receiving psychiatric treatment and at a time when she was nervous and emotionally distraught over the breakup of the family relationship and her marriage, and at a time when she did not comprehend and was incapable of comprehending the value involved, she transferred her interest in the stock and all of the debentures to her husband. She received no consideration for this transfer and had not consulted with any attorney to advise her as to her rights. She had no intention whatsoever of making a gift to her husband, and later when she executed a gift tax return, she did not know that she was doing so and thought the gift tax return had something to do with the income tax returns which she had always signed in order to make a joint return with her husband because her husband desired to do it that way. She had always relied upon her husband in business matters and was still doing so in this instance.
The husband’s evidence was to the effect that on 17 November 1967 his wife told him of an affair she had had with another man, and that she was in love with this man, and of her adulterous conduct with him. He moved out of the home on 2 December 1967, and since that time has lived separate and apart from his wife. On 5 December 1967 the wife’s father came to Charlotte, and he and his wife and her father discussed business matters, including certain debentures. Sometime later during *139the month of December 1967, his wife told him that she wanted nothing to do with any debentures and signed a waiver of all of her rights in the debentures involved. Subsequently, and in the same month of December 1967, he went to the home to talk to his wife after having made an appointment to do so. At that time he took the stock certificate and told her, “This is the stock that my parents gave the two of us and I think that I should own it.” His wife then said, “I don’t want any part of your old company. Here, let me have it and I will sign it.” The stock was then transferred on the books of the company, and while he had seen his wife from time to time thereafter, she never accused him of forcing her to transfer the stock or debentures or perpetrating any fraud whatsoever until the present action was instituted in October 1968. In April 1968 he had taken income tax returns and gift tax returns to his wife and had explained to her at that time the difference between making individual tax returns and joint returns; that the individual tax return would require a tax to be paid, both income and gift, whereas if a joint return should be made, no tax would have to be paid, and there would be a refund on the income tax return. The wife gladly and willingly signed the joint returns based upon this explanation, and she received one-half of the refund on income taxes. He asserted that the transfer of the stock and debentures had been an outright gift from the wife which she had made freely and voluntarily because she did not want to have anything to do with him or the company or his family; that she ratified the gift some four months later when she executed the gift tax return.
Based upon the allegations in the pleadings and the evidence on behalf of the wife, we think the wife made out a prima facie case entitling her to go to the jury on the issue of fraud. The evidence was ample to show that a relationship of trust and confidence existed between the parties, and the wife had always relied upon the husband in business transactions. This confidential relationship did not terminate with the moving out of the home by the husband on 2 December 1967. It is reasonable to assume that certainly during the month of December 1967, while the wife was seeking psychiatric treatment, she was continuing to rely upon her husband for business advice and guidance. The law in this regard is amply set forth in Vail v. Vail, 233 N.C. 109, 63 S.E. 2d 202 (1950). The assignments of error directed *140towards the refusal of the trial court to direct a verdict in favor of the defendant are without merit.
The defendant assigns error in the instructions by the trial court to the jury and in the submission of four issues to the jury. These assignments of error have merit. We think that all facets of this case could be tried properly with one issue, namely, “Did the defendant procure the plaintiff’s endorsement of the stock certificates and the debentures by fraud?”
The trial judge in the instant case gave the contentions of both parties. He likewise gave full instructions as to the applicable law. He did not, however, apply the facts as contended by the defendant to the first three issues which were submitted to the jury. It is incumbent upon the judge to declare and explain the law arising on the evidence as to all substantial features of the case, without any special prayer for instructions to that effect, and a mere declaration of the law in general terms and a statement of the contentions of the parties is insufficient. The judge must bring into view the relations of the particular evidence adduced to the particular issues involved. This is what is meant by the expression that the judge must apply the facts to the law for the enlightenment of the jury. G.S. 1A-1, Rule 51; Therrell v. Freeman, 256 N.C. 552, 124 S.E. 2d 522 (1962); Bulluck v. Long, 256 N.C. 577, 124 S.E. 2d 716 (1962).
New Trial.
Britt and Vaughn, JJ., concur.